DETAILED ACTION
This action is responsive to the Amendment filed on 04/19/2022. Claims 1-19 are pending in the case. Claims 1, 10 and 14 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 04/19/2022 (hereinafter Response), Applicant amended Claims 1, 10, 13, 14; and argued against all objections and rejections previously set forth in the Office Action dated 10/19/2021 (hereinafter Previous action).
Applicant’s amendment to claims 1, 10, 13, 14 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's argument with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 10-13 (see Response, page 6), that is the rejection has been obviated by appropriate amendment to claim 10, Examiner agrees and respectfully withdraws the rejection.
In response to Applicant's argument with respect to the rejection of claim 1 under 35 USC 102(a)(2) as anticipated by PRABAKARAN (see Response, page 6), Examiner respectfully disagrees.
Applicant states, as a initial matter, that the mapping disclosed in Prabakaran is different from the claimed mapping, but appears to argue with respect to the GAO reference which was cited with respect to 103 rejections of claims 3-6, 14-15, and 17-19), and argues the combination is using the mapping in PRABAKARAN for a different purpose because The mapping in Prabakaran focuses on mapping of models and not network device variables.
Applicant does not explain why the mapping of models is different (except perhaps using different language). PRABAKAREN describes exemplary data models in [0022] a vendor proprietary model, standard model, customer specific model, model associated with network operating system or type of device, or any other model for use in identifying one or more parameters, characteristics, operating mode, or other feature of the network component 10. Each model has variables (parameters, characteristics, operating mode, or other feature of the network component).
The models are translated into tree-like structures [0032] with hierarchical nodes with leaf nodes and labels (a schema tree that can be instantiated into a data tree).
PRABAKARAN takes the first model representation (comprised of labeled nodes, including leaf nodes) of a first device, maps the representation to a representation of a second model for a second device ([0017] automatic mapping of device data models through semantic matching using prioritized and weighted matching strength thresholds) in order to identify how a function (e.g. a communication function) designed for the first device may be performed on the second device (see [0041] The data models 16 may then be automatically mapped at the network device 12 based on the matching results for use in a network application 19 (step 39). The set of identified matches in the analysis may be used to automatically map a node in the first model to a node in the second model at run-time, thereby mediating the differences between the network data models automatically. The design time effort is limited to populating the lexical database with the domain terminology, which is an effort that only has to be done once, independent of the number of data models 16. This allows the application 19 to use any device model 16 of their choosing, and the system is able to map the nodes to their equivalencies when communicating with the network components 10 in their native model).

Applicant’s prior art arguments with respect to the pending claims have been fully considered. The claims remain rejected as explained in the Previous action, the evidence for rejection restated where necessary in response to Applicant’s amendment.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PRABAKARAN et al. (Pub. No.: US 2018/0176096 A1, previously cited).
Regarding claim 1, PRABAKARAN teaches the system for network management (FIG 1) comprising:
a first network device (network component 10) from a first vendor and corresponding with a first set of variables, wherein the first set of variables are specific to the first network device and the first vendor ([0021-0022] each network component comprises features, parameters, characteristics, configuration parameters, functional definitions, and the like associated with data model 16… data model 16 may comprise, for example, a vendor proprietary model, standard model, customer specific model, model associated with network operating system or type of device, or any other model for use in identifying one or more parameters, characteristics, operating mode, or other feature of the network component 10);
a second network device (a different network component 10, note there are multiple in FIG 1) from a second vendor and corresponding with a second set of variables, wherein the second set of variables are specific to the second network device and the second vendor ([0021-0022], note that the problem to be solved [0013] almost all vendors have their own add-ons to the common data model. Because of this heterogeneity across devices, collecting the knowledge needed to manage and operate the network becomes a labor intensive and error prone process … [0014] manual mapping between different data models is not easily achieved; thus the system of PRABAKARAN is explicitly designed to work with multiple devices from multiple vendors which will still have overlap (e.g. differ in the labels chosen for the same logical node, and the models often diverge in the organization of the node hierarchies));
a network manager (network device 12) configured to manage a network that includes the first network device and the second network device ([0023] network device 12 may comprise a controller (e.g., SDN (Software Defined Networking) controller), network manager (e.g., NMS (Network Management Station)), or any other network device operable to communicate with a plurality of network components 10 and process network data (e.g., data associated with data models 16) received from the network components; [0024] network device 12 comprises a mapping module 18 operable to automatically map heterogeneous data models; [0031] ontology matching techniques may be leveraged to identify the semantic similarities across various data models 16 in a networking environment {opening} a wider set of applicable use cases ..for example, automatic translation of configuration data across platforms for a common networking function (e.g., automatic translation of OSPF configuration data from a vendor platform-specific model to common IETF model); [0033] FIG 3 is flowchart of overview of mapping process; [0042] FIG 4 is details for leaf node matching [0047] FIG. 5 illustrates mapping of data models 52 (model 1, model 2) at model mapper 50, in accordance with one embodiment), wherein the network manager further comprises:
a parser configured to parse the first set of variables and to separately parse the second set of variables, wherein the parser is further configured for outputting one or more variables from either the first set of variables or the second set of variables (FIG 5, model adaptor 51 which is part of model mapper 50; [0047-0048] parses device data models; note that all leaf nodes represent various types of configuration information for the specific model which would include any parameters or variables; note that the breadth of “variable” in view of the instant application includes any “label” (e.g. “CPU” vs “processor”) which is required to access a particular data element of any particular model; FIG 5 clearly shows two different models being parsed and labels being identified), 
an analyzer comprising (software generally): 
a variable mapper (mapping module 18) configured to map, based on the parsings, the outputted one or more variables to at least one of the parsed first set of variables and to at least one of the parsed second set of variables based on a determination that the mapped at least one of the parsed first set of variables correspond to the outputted one or more variables and the mapped at least one of the parsed second set of variables correspond to the outputted one or more variable ([0024] mapping module 18 operable to automatically map heterogeneous data models 16 for use by an application 19 [which is] operable to perform one or more functions based on the data received from the network components 10; [0049] tokenizer 53 implements element label computation algorithms configured for notational conventions used in network data models; [0050] output of the tokenizer 53 is fed to the leaf node matcher 56, which examines the labels associated with the leaf nodes of the input models 52. The tokens associated with the labels of the leaf nodes are analyzed for semantic equivalency (see FIG 4) and [0051] structure-level strength-based sorter 58 examines the labels of the structural parents of every two matching nodes for all pairs of leaf nodes that produced equivalent mappings by the leaf node matcher 56; because leaf nodes are matched semantically, configuration data (such as parameters or variables) are also matched semantically); and
a network automation task (application 19) configured to execute on the first network device based on the mapped at least one of the parsed first set of variables corresponding to the outputted one or more variables and configured to execute on the second network device based on the mapped at least one of the parsed second set of variables corresponding to the outputted one or more variables ([0024] mapping module 18 operable to automatically map heterogeneous data models 16 for use by an application 19 [which is] operable to perform one or more functions based on the data received from the network components 10; [0031] …ontology matching techniques may be leveraged to identify the semantic similarities across various data models 16 in a networking environment. Once semantic matching is leveraged for data model mapping, a wider set of applicable use cases is opened up, including, for example, automatic translation of configuration data across platforms for a common networking function (e.g., automatic translation of OSPF configuration data from a vendor platform-specific model to common IETF model; see also [0041]).
Regarding dependent claim 2, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the first vendor is a first manufacturer and the second vendor is a second manufacturer (the system of PRABAKARAN deals with heterogeneity across devices which can include different vendors having their own add-ons [0013]; as well as other known data models ([0002] data model diversity continues to be a problem, with a plethora of competing models (e.g., vendor proprietary models, different standard body/forum models, customer specific models) available for the same technology or feature)).
Regarding dependent claim 7, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the first set of variables or the second set of variables comprises a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative; only one must be shown in the art [0021] … The data model 16 may describe, for example, how data is represented and accessed and define the structure, syntax, and semantics of the data. The data model 16 may be defined, for example, by a data modeling language such as YANG, which is used to model configuration and state data…. The controller 12 receives information from the network components 10 regarding their configuration, functions, capability, characteristics, parameters, state, mode, etc., which may be associated with or defined based on one or more data models 16).
Regarding dependent claim 8, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the variable mapper comprises a listing of vendors and associated variables (the information which is the result of the mapping; see FIG 5; note that the claim does not require any display or presentation).
Regarding dependent claim 9, incorporating the rejection of claim 1, PRABAKARAN further teaches wherein the parser and the analyzer are configured to handle the variables from both the first network device and the second network device (as can be clearly seen in FIG 5; the first network device model and the second network device model).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PRABAKARAN in view of GAO et al. (Pub. No.: US 2015/0156077 A1, previously cited).
While reference GAO has a common assignee with the instant application, GAO was published more than a year before the effectively filed date of the instant application and cannot be excepted as prior art under 35 USC §§ 102(b)(1) or 102(b)(2).
Regarding dependent claim 3, incorporating the rejection of claim 1, PRABAKARAN further suggests wherein the analyzer generates an output corresponding to a particular task ([0031] ontology matching techniques may be leveraged to identify the semantic similarities across various data models 16 in a networking environment {opening} a wider set of applicable use cases ..for example, automatic translation of configuration data across platforms for a common networking function (e.g., automatic translation of OSPF configuration data from a vendor platform-specific model to common IETF model) ). In other words, the mapping may be used for its intended purpose to implement a common networking function for multiple, heterogeneous devices, although this does not clearly teach “a particular task”.
GAO describes methods and apparatus for defining and executing “Qapp”s (FIG. 20 shows an exemplary GUI to define an exemplary procedure of a Qapp; FIG. 21 shows an exemplary GUI to define an exemplary analysis routine of a Qapp; FIG. 25 shows an exemplary network map to display a Qapp execution result for interface level data; FIG. 26 is a flow chart of an exemplary method for creating and executing a Qapp; FIG. 27 is a flow chart of an exemplary implementation of executing a Qapp), where Qapp is described as a [0143] network management application used for automating network management tasks.
Of particular note:  [0152] FIG. 19 is a block diagram illustrating exemplary components of a Qapp 1900. Qapp 1900 may include an executable procedure 1910 and an analysis routine 1930. Procedure 1910 can be created via a GUI, such as GUI 105, to receive from a user a network command to be executed on a computer network.
GAO clearly teaches “a particular task” (an automated task; Qapp) which may be executed within a network management environment and which is defined with respect to a first device (see FIG 20). When considered in combination with PRABAKARAN, the automated task (Qapp) which would be applicable to (defined with respect to) a first device (having a first model) may be subsequently used with a second device (having a second model) by using (leveraging) the ontology mapping techniques taught in PRABAKARAN for their intended purpose.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PRABAKARAN and GAO before them, to have combined GAO (determining the mapping of configuration parameters between heterogeneous devices and using the mapping for common networking functions) and GAO (teaching mechanisms for defining a particular automated task in a network management environment with respect to a specific device) and arrived at the claimed invention with expected and predictable results, the combination motivated by the intended improvement for network management described in PRABAKARAN [0031].
Regarding dependent claims 4-5, incorporating the rejection of claim 3, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches wherein the particular task is associated with first network device (common networking function using vendor platform-specific model of first device) and wherein the particular task can be run on the second network device when using the variable mapper (the result of applying the mapping to the automated task; each of these as explained in the rejection of claim 3 above).
Regarding dependent claim 6, incorporating the rejection of claim 4, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches wherein the particular task is referred to as a Qapp (the automated task taught in GAO).
Regarding claim 14, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, similarly teaches the method for network management, the method comprising:
monitoring a plurality of network devices, wherein the plurality of network devices comprises a first network device from a first vendor and a second network device from a second vendor (PRABAKARAN, as discussed in claim 1, teaches network management for a heterogeneous network of devices include a first vendor device and a second vendor device; see FIG 1 for network; [0023] network device 12 with network manager software; [0013-0014],[0021-0022] describe the heterogeneity of the network devices 10 in FIG 1);
executing a network management task using one or more variables associated with the first vendor on the first network device to provide information about the first network device (suggested in PRABAKARAN [0024,0031,0041], e.g. application 19 as explained in claim 1; specific example taught in GAO; see discussion claim 3 above);
mapping the one or more variables associated with the first vendor with corresponding variables from the second vendor, wherein the mapping identifies like variables from different network devices (taught by PRABAKARAN in FIG 5 (see discussion claim 1), where leaf nodes correspond to configuration parameters (variables) in each model and are mapped);
executing the network management task using the mapped variables associated with the second vendor on the second network device to provide information about the second network device, wherein the mapping allows a same version of the network management task to be run on different network devices (taught by the combination; where PRABAKARAN [0024,0031] teaches the mapping may be leveraged in order to perform common networking functions ([0041] This allows the application 19 to use any device model 16 of their choosing, and the system is able to map the nodes to their equivalencies when communicating with the network components 10 in their native model); relying on GAO to teach example network management tasks; for additional details see discussion claim 3).
Regarding dependent claim 15, incorporating the rejection of claim 14, PRABAKARAN in view of GAO, combined at least for the reasons discussed above, further teaches the network management task is referred to as a Qapp (taught in GAO; see details in discussion of claim 3 above).
Regarding dependent claim 17, incorporating the rejection of claim 14, PRABAKARAN further teaches the first vendor is a first manufacturer and the second vendor is a second manufacturer (the system of PRABAKARAN deals with heterogeneity across devices which can include different vendors having their own add-ons [0013]; as well as other known data models ([0002] data model diversity continues to be a problem, with a plethora of competing models (e.g., vendor proprietary models, different standard body/forum models, customer specific models) available for the same technology or feature).
Regarding dependent claim 18, incorporating the rejection of claim 14, PRABAKARAN further suggests the executing of the network management task provides information about the network devices connected to a network (inherently, this is a function of network management software, providing status and control information for a network). Any deficiency is cured by GAO, combined at least for the reasons discussed above, which provides specific examples of network management tasks (Qapps) including providing information about the network devices connected to the network (see e.g. GAO FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings).
Regarding dependent claim 19, incorporating the rejection of claim 14, PRABAKARAN further suggests wherein the variables comprise at least one of a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative, only one needs to be shown in the art; showing network monitoring results is generally a function of network management software). Any deficiency is cured by GAO, combined at least for the reasons discussed above, which provides specific examples of network management tasks (Qapps) including other network monitoring results (see e.g. GAO FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings; See also [0143] automating network management tasks. Network management tasks may include network performance monitoring, network troubleshooting, network architecture mapping, or other tasks).
Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PRABAKARAN in view of GAO, further in view of OVANESYAN et al. (Pub. No.: US 2008/0222189 A1, previously cited).
Regarding dependent claim 16, incorporating the rejection of claim 14, PRABAKARAN does not appear to expressly disclose wherein the mapping comprises a user interface displaying a listing of vendors and associated variables (PRABAKARAN is directed to mechanisms for generating mappings, but is silent with respect to any particular interface). GAO, combined for the reasons above, while teaching user interfaces for defining and managing network tasks, does not cure this specific deficiency of PRABAKARAN.
OVANESYAN is broadly directed to [0004]
Technologies are described herein for associating (or mapping) multidimensional data models. Through aspects presented herein, an association between two multi-dimensional data models can be assembled by a user. The association can be used to copy data from a source data model to a target data model. The association may also be used, for example, to link information between the source and target data models. The association may be assembled by visually mapping model dimensions and dimension members between the two models.

See also broad discussion in [0005-0008]. Note also [0028] … mappings allow values and facts to be properly dimensioned at the target model 202 in spite of any differences in structure or labels… same or similar labels can be automatically mapped between the source model 101 and the target model 202. However, some members may need to be manually mapped.
OVANESYAN may be relied upon to teach a user interface for displaying a mapping between models (see e.g. FIG 7, showing a source scope 703 in column 706 mapped to a target scope 704 in column 707):
Note that FIG 8 of OVANESYAN shows a method for manually generating the mappings between two models and storing the mappings. Note that FIG 9A shows a method for using the mappings by generating statements based on the stored association which may be executed. OVANESYAN is concerned with multidimensional data including operational metrics of an organization ([0001] Multidimensional databases and On Line Analytical Processing (OLAP) tools can be vital components of modern BI technologies. Such databases and tools may be used to store and analyze operational, financial, and other metrics of an organization indexed along a multitude of dimensions) and is designed to assist in data analysis (see e.g. [0002] database coders will create stored procedures by hand or use a query language Such as structured query language (SQL) or multidimensional expressions (MDX) to move data between multidimensional models. Sometimes, coders will use a database tool to copy data between models. However, existing tools and hand-coded queries require an excessive level of technical knowledge that most users of multidimensional data models do not have.)
As PRABAKARAN has the mappings between hierarchical models (for two vendors, where leaves are associated with characteristics, functions, parameters (variables) etc. as previously discussed), it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of PRABAKARAN (as improved by GAO) and the example mapping display of OVANESYAN, to have used the user interface display of OVANESYAN to display the mappings of PRABAKARAN to a user, particularly when one considers the data associated with network elements to be “multidimensional operational metrics” for an organization.
The combination is motivated by the intended improvement of OVANESYAN to assist in the mapping between different data models so that stored procedures designed for one model may be executed with respect to another model (e.g. by copying the data from one model to a second model in order to execute the stored procedure).
Regarding claim 10, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, similarly teaches the graphical user interface comprising a display coupled with a processor (PRABAKARAN suggests a user interface for managing network components at [0031] (leveraging mapping to perform common networking functions); GAO+OVANESYAN teach generating specific user interface as discussed in the rejection of claim 16 above; the user interface is generated in GAO using a processor (see at least [0164] FIG. 26 is a flow chart of an exemplary method 2600 for creating and executing a Qapp. Method 2600 may be implemented by system 100. System 100 may include a processor device), the processor configured to generate an output comprising:
a listing of different device types (information available from network management models of PRABAKARAN as discussed previously, analogous to the source model and destination model of OVANESYAN shown in FIG 7; discussed previously in rejection of claim 16);
a listing of variables from each of the different device types (information available from network management models of PRABAKARAN as discussed previously, analogous to the mapped fields of the models in OVANESYAN shown in FIG 7, discussed previously in rejection of claim 16);
a parser selection for selecting from a plurality of parsers that correspond with the different device types (e.g. an option for configuring how the model information should be parsed; note that GAO teaches mechanisms for defining multiple parsers (see e.g. [0153] in the example shown in FIG. 20, the parser is defined by a pattern in input box 2040, which includes a first variable $cpul to store information associated with a first network parameter ( e.g., CPU utilization information for one minute) and a second variable $cpu2 to store information associated with a second network parameter (e.g., CPU utilization information for five minutes). Once the parser is defined, the values of these variables can be viewed in pane 2050), while PRABAKARAN teaches [0033] may run a series of algorithms and produce as output a semantic analysis of nodes (elements) of the two data models 16 (which is analogous to parsing));
a mapping, displayed on the graphical user interface, that illustrates (OVANESYAN shown in FIG 7, discussed previously) when each of the variables from the different device types correspond with one another based on the parser corresponding with a particular device type (user interface of OVANESYAN applied to the mapping information of PRABAKARAN as discussed previously), wherein the mapping provides any correspondences that exist between each of the variables from the different device types (user interface of OVANESYAN applied to the mapping information of PRABAKARAN as discussed previously; see rejection of claim 16) and displays an indication of any missing variables for a particular device type that do not have a correspondence (user interface of OVANESYAN applied to the mapping information of PRABAKARAN as discussed previously; see rejection of claim 16; as can be clearly seen in FIG 7 of OVANESYAN not all fields of source model are mapped to destination model);
a network management task that runs on each of the different device types by referencing the mapping to identify corresponding variables (executing the Qapp task described in GAO against various devices by using the model mappings taught in PRABAKARAN as discussed previously; see e.g. rejections of claims 3 and 14).
Regarding dependent claim 11, incorporating the rejection of claim 10, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches wherein each of the parsers corresponds with at least one of the device types from the different device types (GAO [0063] each parser defines how to retrieve data from a CLI; this necessarily means that if a device uses a different CLI to perform the same operation (e.g. such as the different device types in PRABAKARAN as discussed in claim 1) then the parsers must be specific for that device type in order to properly parse the commands; alternatively GAO teaches mechanisms for defining multiple parsers (see e.g. [0153] in the example shown in FIG. 20, the parser is defined by a pattern in input box 2040, which includes a first variable $cpul to store information associated with a first network parameter ( e.g., CPU utilization information for one minute) and a second variable $cpu2 to store information associated with a second network parameter (e.g., CPU utilization information for five minutes). Once the parser is defined, the values of these variables can be viewed in pane 2050); when a device type does not have CPU utilization, selecting this parser would not make sense, thus inherently the parsers of GAO are specific for device type; see also GAO [0102] network devices on which the Procedures are executed are listed in Pane 713; as well as the example for defining a Qapp shown in FIG 8 [0104-0118] for a specific device and [0121] may be three options for Devices Option 930: Seed Device, By Variable, and Dynamic Device).
Regarding dependent claim 12, incorporating the rejection of claim 11, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches the variables comprises a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative; only one must be shown in the art; see e.g. PRABAKARAN [0021] … The data model 16 may describe, for example, how data is represented and accessed and define the structure, syntax, and semantics of the data. The data model 16 may be defined, for example, by a data modeling language such as YANG, which is used to model configuration and state data…. The controller 12 receives information from the network components 10 regarding their configuration, functions, capability, characteristics, parameters, state, mode, etc., which may be associated with or defined based on one or more data models 16); note also GAO teaches variables for CPU utilization at [0153]).
Regarding dependent claim 13, incorporating the rejection of claim 11, PRABAKARAN in view of GAO, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches wherein the network management task for the particular device type with the missing variable cannot be run (intended result and inherent: if the task of GAO requires a particular variable and there is no known variable to be run with the task, then the task would be unable to function properly and would fail; note e.g. GAO [0140] user can check whether OSPF is configured to run on router before applying procedure to troubleshoot OSPF routing issues) and the mapping is configured to receive an input to receive the missing variable (those parameters (variables, fields) which may be automatically mapped are done so, then the user is required to manually map any remaining parameters (variables, fields) before being able to execute the task which requires the remaining (non-automatically mapped) parameters (variables, fields). The user interface of OVANESYAN provides the mechanisms for manually defining the mappings where needed (see OVANESYAN [0027-0028] automatic vs manual mapping of dimensions; automatic vs manual mapping of members between two models).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

	
	
CONCLUSION
The prior art made of record and not relied upon in the previous action is still considered pertinent to applicant's disclosure and should be carefully reviewed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173